In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
EDWARD ANTHONY,                     *
                                    *      No. 14-680
                  Petitioner,       *      Special Master Christian J. Moran
                                    *
v.                                  *      Filed: October 28, 2014
                                    *
SECRETARY OF HEALTH                 *      Stipulation; influenza (“flu”)
AND HUMAN SERVICES,                 *      vaccine; shoulder injury related to
                                    *      vaccine administration; SIRVA
                  Respondent.       *
******************** *
Richard Gage, Richard Gage, P.C., Cheyenne, WY, for petitioner;
Gordon E. Shemin, United States Dep’t of Justice, Washington, DC, for
respondent.

             UNPUBLISHED RULING FINDING ENTITLEMENT1

       On July 30, 2094, Edward Anthony filed a petition under the National
Childhood Vaccine Injury Act, 42 U.S.C. § 300aa—10 through 34 (2006), alleging
that he suffered a chronic left shoulder injury related to his receipt of an influenza
(“flu”) vaccination in his left shoulder on October 31, 2011.

       In her Rule 4(c) report, respondent stated that she “recommends that
compensation be awarded.” Resp’t’s Rep’t, filed Oct. 28, 2014, at 1. Respondent
added that the Division of Vaccine Injury Compensation, U.S. Department of
Health and Human Services, has reviewed the facts of this case and has concluded
that the alleged injury, lasting for more than six months, “is consistent with a
shoulder injury related to vaccine administration (‘SIRVA’),” and thus that

       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
“petitioner has satisfied all legal prerequisites for compensation under the Act.”
Id. at 4 (citations omitted).

       Special masters may determine whether a petitioner is entitled to
compensation based upon the record. A hearing is not required. 42 U.S.C. §
300aa-13; Vaccine Rule 8(d). Based upon a review of the record as a whole, the
undersigned finds that petitioner has established that he is entitled to compensation
for his injury.
      Accordingly, Mr. Anthony is entitled to compensation. The process for
quantifying the amount of damages to which Mr. Anthony is entitled will be
discussed at the status conference previously set for Wednesday, November 5,
2014 at 3:30 P.M. Eastern Time.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.


                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
        In anticipation of the status conference, petitioner shall begin gathering the materials
respondent requests in her Rule 4 Report. Resp’t’s Rep’t at 4-5.

                                                 2